              Case 5:19-cv-00632-NC Document 82 Filed 05/11/20 Page 1 of 2



     R. James Miller, SBN 170312
 1   Katherine L. Marlink, SBN 272555
     POWERS MILLER
 2   3500 Douglas Boulevard, Suite 100
     Roseville, California 95661
 3   Telephone No. (916) 924-7900
     Telecopier No. (916) 924-7980
 4
     Attorneys for Defendant,
 5   STARBUCKS CORPORATION
 6
                             UNITED STATES DISTRICT COURT
 7
                         NORTHERN DISTRICT OF CALIFORNIA
 8

 9   URSULA SCHOLZ-GROSS,                    )   Case No. 5:19-cv-00632-NC
                                             )
10
                   Plaintiff,                )   STIPULATION OF DISMISSAL OF
                                             )   ENTIRE ACTION AND ORDER OF
11                                           )   DISMISSAL OF ENTIRE ACTION
           vs.                               )
12                                           )
     STARBUCKS CORPORATION, a                )
13
     Washington Corporation, dba             )
                                             )   Action removed: 2/5/2019
14   STARBUCKS COFFEE COMPANY; and           )
     Does 1 through 10,                      )
15                                           )
                   Defendants.               )
16                                           )
17

18

19           The   parties    to    this   action,     acting     through   counsel,
20   stipulate      pursuant       to   Procedure      41(a)(1)(A)(ii)      to    the
21   dismissal with prejudice of the complaint of Ursula Scholz-
22   Gross    against   Starbucks       Corporation    in   consideration    of   the
23   negotiated settlement agreement. Each party is to bear its own
24   costs and fees.
25   ///
26   ///
27   ///
28

                                              1
                     STIPULATION AND ORDER OF DISMISSAL OF ENTIRE ACTION
                                  CASE NO. 5:19-cv-00632-NC
              Case 5:19-cv-00632-NC Document 82 Filed 05/11/20 Page 2 of 2




 1        As    all    counterclaims       have     previously              been         resolved         and
 2   dismissed,       the   parties    hereby     stipulate            that          this           dismissal
 3   shall also result in the dismissal of the entire action with
 4   prejudice.
 5   DATED:    May 9, 2020                          BRERETON LAW OFFICE, APC
 6
                                              By:    /s/ Aaron Mohamed
 7                                                  Aaron Mohamed
                                                    Attorneys for Plaintiff and
 8                                                  Cross-defendant
                                                    URSULA SCHOLZ-GROSS
 9

10   DATED:    May 9, 2020                          McNAMERA, NEY, BEATTY,
                                                    SLATTERY, BORGES & AMBACHER
11                                                  LLP
12
                                              By:    /s/ Denise Serra
13                                                  Denise Serra
                                                    Attorneys for Cross-defendant
14                                                  URSULA SCHOLZ-GROSS
15   DATED:    May 9, 2020                          POWERS MILLER
16
                                              By:    /s/ R. James Miller
17                                                  R. James Miller
                                                    Attorneys for Defendant and
18                                                  Counterclaimant
                                                    STARBUCKS CORPORATION
19

20                                           ORDER
21        The stipulation is approved. The entire action is hereby
22   dismissed with prejudice with each party to bear its own costs
23   and fees.                                                     S DISTRICT
                                                                ATE           C
                                                               T
                                                                                         O
                                                          S




24
                                                                                          U
                                                         ED




                                                                                           RT
                                                     UNIT




     Dated: May 11 , 2020                                      TED
                                                          GRAN
25                                            ______________________________
                                              Hon. Nathanael M. Cousins
                                                                                                  R NIA




26                                            United States Magistrate Judge
                                                                                             ns
                                                                                  M. Cousi
                                                     NO




                                                                        thanael
                                                               Judge Na
                                                                                                  FO




27
                                                      RT




                                                                                              LI




                                                              ER
                                                         H




28
                                                                                         A




                                                                   N                         C
                                                                                        F
                                                              D IS T IC T O
                                                2                   R
                       STIPULATION AND ORDER OF DISMISSAL OF ENTIRE ACTION
                                    CASE NO. 5:19-cv-00632-NC
